 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
RETIREMENT, CONSULTING AND NONCOMPETITION AGREEMENT
 
           THIS RETIREMENT, CONSULTING AND NONCOMPETITION AGREEMENT (the
“Agreement”) is made this 3rd day of May 2008 (the “Effective Date”) by and
between Edward W. Gormley (the “Executive”), and Abington Savings Bank, a
Pennsylvania chartered savings bank doing business as “Abington Bank” (the
“Bank” or the “Employer”).
 
W I T N E S S E T H:
 
           WHEREAS, the Executive currently serves as a Senior Vice President
and Secretary of the Employer;
 
WHEREAS, the Executive currently is a party to an amended and restated
employment agreement with the Bank, dated as of November 28, 2007 (the
“Employment Agreement”), setting forth the terms and conditions of his
employment;
 
           WHEREAS, the Executive has expressed a desire to elect early
retirement effective as of September 30, 2008 (the “Retirement Date”);
 
WHEREAS, the Bank desires to have the Executive provide certain consulting
services on a part-time basis following the Retirement Date as set forth below;
 
WHEREAS, the Executive is willing to relinquish his rights under the Employment
Agreement; and
 
WHEREAS, the Employer and the Executive desire to set forth their agreement with
respect to the Executive’s retirement from the Employer, the terms and
conditions under which the Executive will retire and receive certain benefits,
and the consulting services to be provided by the Executive;
 
           NOW, THEREFORE, in consideration of the mutual premises and covenants
contained herein, and intending to be legally bound, the parties agree as
follows:
 
           1.             Termination of Employment and Employment Agreement;
Transition Period.
 
(a)           Effective as of the Retirement Date, the Executive shall no longer
be an officer or employee of the Employer and shall be deemed to have resigned
as an officer and employee of the Employer. The Employment Agreement, by mutual
agreement of the parties hereto, shall be terminated and be of no further force
and effect as of the Effective Date, and the Executive shall be entitled only to
the rights and payments set forth herein in lieu of any and all rights and
payments under the Employment Agreement.
 
(b)           Between the Effective Date and the Retirement Date (the
“Transition Period”), the Executive shall continue in his current positions as a
Senior Vice President and Secretary of the Employer.  During the Transition
Period, the Executive shall report to, and shall coordinate his activities with,
the President and Chief Executive Officer of the Bank or his designee.  It is
contemplated that the services to be provided by the Executive during the
Transition Period will include services consistent with his current titles as
well as assisting in the training of a new chief lending officer and a new
secretary of the Bank.
 

--------------------------------------------------------------------------------


           2.             Payments and Benefits to the Executive.
 
(a)           During the Transition Period, the Employer agrees to continue to
pay the Executive at an annualized rate equal to his current annual base salary
of $142,300 ($11,858.33 per month), paid in accordance with the Employer’s
normal procedures applicable to employees. In addition, during the Transition
Period, the Executive will be entitled to continued medical, dental, life,
accident and disability insurance in his capacity as an employee, with the
Executive responsible for paying the employee share of any premiums, co-payments
or deductibles.  Notwithstanding anything to the contrary herein, subsequent to
the Retirement Date, other than continued medical and dental insurance, the
Executive will not be entitled to participate in or accrue or earn any benefits
under any other benefit plan or arrangement maintained by the Employers.
 
           (b)           During the first 18 months following the Retirement
Date, in consideration of the Executive’s obligations and agreements under
Section 5, 6 and 7 of this Agreement, the Employer agrees to pay a consulting
and noncompetition fee of $10,000  per month to the Executive on the last
business day of each month, commencing October 31, 2008 and ending March 31,
2010.  The Employer’s obligation to make such payments shall cease if the
Executive breaches any provision of this Agreement, including but not limited to
Sections 5, 6 and 7 of this Agreement.
 
(c)           During the last 18 months of the Noncompetition Period (as defined
in Section 6 below), in consideration of the Executive’s obligations and
agreements under Sections 6 and 7 of this Agreement, the Employer agrees to pay
a noncompetition fee of $7,500 per month to the Executive on the last business
day of each month, commencing April 30, 2010 and ending October 31, 2011.  The
Employer’s obligations to make such payments shall cease if the Executive
breaches any provision of this Agreement, including but not limited to Sections
6 and 7 of this Agreement.
 
(d)           The Employer agrees to provide the Executive with continued
medical and dental insurance until the earlier to occur of (i) the passage of 36
months following the Retirement Date, (ii) the date of the Executive’s full-time
employment with another employer pursuant to which he becomes entitled under the
terms of such employment to medical and dental benefits or (iii) the date that
the Executive becomes entitled to medical and dental benefits pursuant to
coverage provided to his spouse by her employer. The coverage provided during
such period will be comparable to the coverage provided by the Employer to other
employees, with the Executive responsible for paying the same share of any
premiums, co-payments or deductibles as if he was still an employee; provided
that any insurance premiums payable by the Employer or any successors pursuant
to this Section 2(d) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year.
 
2

--------------------------------------------------------------------------------


           (e)           The Employer shall have no obligation to make
contributions for service subsequent to the Retirement Date with respect to the
Bank’s 401(k) Plan, the SERP, the Bank’s Employee Stock Ownership Plan (the
“ESOP”), the Bank’s Executive Deferred Compensation Plan (the “EDCP”) or any
other tax-qualified or non-tax-qualified retirement or profit sharing plan on
behalf of the Executive, and the Executive shall have no right to participate in
or accrue any additional benefit related to such plans for service after the
Retirement Date.  All of the Executive’s accrued and vested benefits held under
the 401(k) Plan, the ESOP and the EDCP as of the Retirement Date shall be
payable to the Executive in accordance with the terms of such plans, with the
Executive being deemed to have a Separation from Service (as such term is
defined in the EDCP) as of the Retirement Date.  The Executive and his
beneficiaries shall not be entitled to receive any benefits under the SERP or,
following the Retirement Date, under the Executive’s split dollar insurance
agreement with the Bank.
 
(f)           The value of the Executive’s accrued but unused vacation leave as
of the Retirement Date shall be paid to the Executive within ten business days
following the Retirement Date.
 
(g)           The Executive shall not be entitled to any cash bonus for service
in fiscal 2008 under any Employer bonus plan.
 
           3.             Stock Option Plans.  It is acknowledged that no
additional arrangements are being provided by the Employer to the Executive
under any of the stock option plans (the “Option Plans”) of Abington Bancorp,
Inc. (the “Company”).  All outstanding stock options held by the Executive under
the Option Plans which are not exercisable as of the Retirement Date shall be
forfeited by the Executive, and all vested stock options held by the Executive
shall remain exercisable for the time periods set forth in the Option Plans and
related grant agreements.  As of the Effective Date, the Executive holds 37,440
vested stock options, with an additional 18,720 stock options scheduled to vest
on July 5, 2008.
 
4.            Recognition and Retention Plans.  It is acknowledged that no
additional arrangements are being provided by the Employer to the Employee under
any of the Company’s recognition and retention plans (the “RRPs”) and that
awards previously made by the Company to the Employee under the RRPs which
remain unvested as of the Retirement Date shall not accelerate or be deemed
earned and will be forfeited in accordance with the terms of the RRPs as of the
date thereof.  As of the Effective Date, the Executive holds an award for 5,600
RRP shares which is scheduled to vest on July 5, 2008.  Because the remaining
unvested RRP shares are not scheduled to vest until after the Retirement Date,
they will be forfeited as of the Retirement Date.
 
5.              Consulting Services.
 
(a)             Consulting Period.  The Bank hereby agrees to engage the
Executive, and the Executive hereby agrees to provide consulting services to the
Bank, subject to the terms and conditions of this Agreement, for the period
commencing on the Retirement Date and ending 18 months thereafter (the
“Consulting Period”).  During the Consulting Period, the Executive shall be
treated as an independent contractor and shall not be deemed to be an employee
of the Bank or any subsidiary or affiliate of the Bank.
 
3

--------------------------------------------------------------------------------


 
(b)             Duties.  During the Consulting Period, the Executive shall
report to the President of the Bank or his designee, and shall provide his
personal advice and counsel to the Bank regarding its operations, customer
relationships, growth and expansion opportunities and other business matters
that may arise in connection with the business and operations of the Bank and
its subsidiaries and affiliates in the Commonwealth of Pennsylvania and as may
be reasonably requested by the President of the Bank or his designee from time
to time (collectively, the “Consulting Services”).  It is contemplated that the
Consulting Services will include, without limitation, (i) meetings or
teleconferences between the Executive and the President of the Bank, and (ii)
efforts by the Executive to enhance the business activities of the Bank and its
subsidiaries and affiliates in the Commonwealth of Pennsylvania, including
without limitation meeting with existing and potential customers of the Bank and
its subsidiaries located in such state.  Consulting Services may be provided in
person, telephonically, electronically or by correspondence to the extent
appropriate under the circumstances.
 
(c)             Geographic Location.  The Executive shall provide the Consulting
Services in the Commonwealth of Pennsylvania, including without limitation the
market areas of the Bank.
 
(d)             Time Limitation.  In no event shall the Executive be required to
provide Consulting Services hereunder for more than eight hours per week or 30
hours in any calendar month during the Consulting Period, with the maximum
monthly hours being pro-rated for the first and last month of the Consulting
Period.
 
           6.               Non-Competition Provisions.  The Executive agrees
that during the 36-month period immediately following the Retirement Date (the
“Noncompetition Period”), the Executive will not (i) without the prior written
consent of the Bank (which consent may be given or withheld in the Bank’s sole
discretion), directly or indirectly, engage in, become interested in, or become
associated with, in the capacity of employee, consultant, director, officer,
owner, principal, agent, trustee or in any other capacity whatsoever, any
proprietorship, partnership, corporation, enterprise or entity located in any
county in which the Company, the Bank or any of their subsidiaries maintains an
office or in any immediately adjacent county located in Pennsylvania
(collectively, the “Counties” and individually a “County”), which
proprietorship, partnership, corporation, enterprise or other entity is, or may
be deemed to be by the Bank, competitive with any business carried on by the
Company, the Bank or any of their subsidiaries, including but not limited to
entities which lend money and take deposits (in each case, a “Competing
Business”), provided, however, that this provision shall not prohibit the
Executive from owning bonds, non-voting preferred stock or up to five percent
(5%) of the outstanding common stock of any Competing Business if such common
stock is publicly traded, (ii) solicit or induce, or cause others to solicit or
induce, any employee of the Employer or its subsidiaries or affiliates to leave
the employment of such entities, or (iii) solicit (whether by mail, telephone,
electronically, personal meeting or any other means, excluding general
solicitations of the public that are not based in whole or in part on any list
of customers of the Employer or its subsidiaries or affiliates) any customer of
the Employer or its subsidiaries or affiliates to transact business with any
other person or entity, whether or not a Competing Business, or to reduce or
refrain from doing any business with the Bank or its subsidiaries or affiliates,
or interfere with or damage (or attempt to interfere with or damage) any
relationship between the Employer and its subsidiaries or affiliates and any
such customers.
 
4

--------------------------------------------------------------------------------


           7.             Confidentiality.
 
(a)           The Executive acknowledges that, except as required by law or in
his own good faith use in any proceeding, he has no right personally to use or
disclose to any person, firm or corporation, information concerning any customer
list, business secrets or confidential financial information of the Employer
that he knew was intended by the Employer to be confidential and that he did not
have reason to believe had been made public (collectively, “Confidential
Information”).  Accordingly, the Executive covenants and agrees that he shall
not use or permit the use of any Confidential Information, and shall not divulge
any Confidential Information to any person, firm or corporation; provided,
however, that nothing in this Section 7(a) shall prevent the Executive, with or
without the Employer’s consent, from participating in or disclosing documents or
information in connection with any judicial or administrative investigation,
inquiry or proceeding or the Company's public reporting requirements to the
extent that such participation or disclosure is required under applicable law.
 
(b)           The Executive covenants and agrees that upon any adjudication that
he has violated the terms of Section 7(a), the Employer shall be entitled to
seek injunctive relief and to be awarded damages, together with such party’s
costs, reasonable attorneys’ fees and expenses in connection with enforcing the
terms hereof.
 
8.            Release of the Employer and Related Parties.
 
(a)           In consideration of the payments and benefits to be provided to
the Executive pursuant to this Agreement, the sufficiency of which is
acknowledged hereby, the Executive, with the intention of binding himself and
his heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Employer and its subsidiaries and affiliates
(the “Employer Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys and employees, and the successors, predecessors
and assigns of each of the foregoing (individually, “Employer Released Party”
and collectively, the “Employer Released Parties”), of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, has, owns or holds, or has at any time
heretofore had, owned or held, against any Employer Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with the Executive’s service to any member of the
Employer Affiliated Group (or its predecessors or successors) in any capacity,
or the termination of such service in any such capacity, (ii) with respect to
the Employment Agreement, (iii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (iv) for breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, (v) for any violation of applicable
state or local labor and employment laws (including, without limitation, all
laws concerning unlawful and unfair labor and employment practices) and (vi) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights
Act of 1988, the Fair Labor Standards Act, the Americans with Disabilities Act
(“ADA”), the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Age Discrimination in Employment Act (“ADEA”) and any similar or
analogous state statute, excepting only:
 
5

--------------------------------------------------------------------------------


 
(A)           the rights of the Executive (i) relating to any vested stock
options held by the Executive under the Option Plans as of the date hereof
(collectively, the “Equity Arrangements”) and (ii) as a stockholder of the
Company;
 
(B)           the right of the Executive to receive COBRA continuation coverage
in accordance with applicable law;
 
(C)           rights to indemnification the Executive may have under (i)
applicable corporate law, (ii) the articles of incorporation, charter or bylaws
of any Employer Released Party, (iii) any other agreement between the Executive
and an Employer Released Party, or (iv) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; and
 
(D)           claims for benefits under any health, disability, retirement, life
insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Employer Affiliated Group (the “Employer Benefit
Plans”).
 
(b)           The Executive acknowledges and agrees that the release of claims
set forth in this Section 8 is not to be construed in any way as an admission of
any liability whatsoever by any Employer Released Party, with any such liability
being expressly denied.
 
(c)           The release of claims set forth in this Section 8 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney’s fees and expenses.
 
(d)           The Executive specifically acknowledges that his acceptance of the
terms of the release of claims set forth in this Section 7 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
 
(e)           The Executive shall have a period of 21 days to consider whether
to execute this Agreement. To the extent the Executive has executed this
Agreement within less than 21 days after its delivery to him, the Executive
hereby acknowledges that his decision to execute this Agreement prior to the
expiration of such 21-day period was entirely voluntary.  If the Executive
accepts the terms hereof and executes this Agreement, he may thereafter, for a
period of seven days following (and not including) the date of execution, revoke
this Agreement. If no such revocation occurs, this Agreement shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed. Any revocation of this Agreement shall be deemed for all purposes a
revocation of this Agreement in its entirety.
 
6

--------------------------------------------------------------------------------


 
(f)           The Executive acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Employer Released Party
with any governmental agency, court or tribunal.
 
(g)           In addition to any other remedy available to the Employer
hereunder, in the event that, as a result of a challenge brought by an Executive
Released Party (as defined below), the release of claims set forth in this
Section 8 becomes null and void or is otherwise determined not to be
enforceable, then the Employer’s obligation to make any additional payments or
to provide any additional benefits under this Agreement shall immediately cease
to be of any force and effect, and the Executive shall promptly return to the
Employer any payments or benefits (including those under Sections 2(a), 2(b) and
2(c) above) the provision of which by the Employer was conditioned on the
enforceability of this Agreement.
 
(h)           The Executive acknowledges that (i) he is executing this Agreement
voluntarily and without any duress or undue influence by any of the parties
hereto, (ii) he has been advised to consult with an attorney of his choice and
has been given an opportunity to do so, and (iii) he has carefully read this
Agreement and the releases contained herein and understands its contents and
consequences.
 
9.            Release of Claims by the Employers.
 
(a)           The Employer, with the intention of binding itself and its
subsidiaries, affiliates, predecessors and successors and their directors and
officers (individually, a “Releasing Entity” and collectively, the “Releasing
Entities”), do hereby release, remise, acquit and forever discharge the
Executive and his heirs, estate, executors, administrators and assigns
(collectively, the “Executive Released Parties”), of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and expenses and liabilities of whatever kind or nature in law,
equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Employer and its subsidiaries, affiliates, predecessors and successors,
individually or as a member of a class, have, own or hold, or have at any time
heretofore had, owned or held, against any Executive Released Party, excepting
only:
 
(A)           rights of the Releasing Entities under this Agreement, the
Employment Agreement, the Equity Arrangements and the Employer Benefit Plans;
 
(B)           rights of the Releasing Entities arising by reason of the
Executive having committed a crime or an act or omission to act which
constitutes fraud, willful misconduct or gross negligence; and
 
(C)           rights of the Releasing Entities pursuant to any mortgage or loan
agreement between any Releasing Entity and the Executive or in connection with
any indebtedness or overdraft owed by the Executive to any Releasing Entity.
 
7

--------------------------------------------------------------------------------


 
(b)           The Releasing Entities acknowledge and agree that the release of
claims set forth in this Section 9 is not to be construed in any way as an
admission of any liability whatsoever by any Executive Released Party, with any
such liability being expressly denied.
 
(c)           The release of claims set forth in this Section 9 applies to any
relief no matter how called, including, without limitation, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, and attorneys’ fees and expenses.
 
(d)           Nothing herein shall be deemed, nor does anything contained herein
purport, to be a waiver of any right or claim or cause of action which by law
any of the Releasing Entities is not permitted to waive.
 
(e)           The Employer acknowledges and agrees that it has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any complaints, charges or lawsuits against any Executive Released Party with
any governmental agency, court or tribunal.
 
10.           Representation.  The Employer and the Executive represent that
they have reviewed this Agreement, and that each of them is fully aware of the
content of this Agreement and of its legal effect, and acknowledge that this is
a legally valid and binding obligation of the parties.
 
11.           Withholding.  The Employer may make such provisions as it deems
appropriate for the withholding pursuant to federal, state or local income tax
laws of such amounts as the Employer determines it is required to withhold in
connection with the payments to be made pursuant to this Agreement.
 
           12.            Amendment and Waiver.  The terms of this Agreement may
not be modified other than in a writing signed by the parties.  No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against enforcement of any provision of this Agreement, except
by written instrument of the party charged with such waiver or estoppel.  No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition for the future or as to any act other than that specifically
waived.
 
13.           Notices.  All notices, demands, consents or other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been given when: (i) personally delivered, or (ii) sent postage prepaid by
registered or certified mail, return receipt requested, such receipt showing
delivery to have been made, or (iii) sent overnight by prepaid receipt courier
addressed as follows:
 

   
If to the Executive:
Edward W. Gormley
 
At his last address on file with
 
the Employer

 
8

--------------------------------------------------------------------------------


 

   
If to the Employers:
Abington Savings Bank
 
180 Old York Road
 
Jenkintown, Pennsylvania 19046
  Attention: 
Robert W. White
   
President and Chief Executive Officer

 
14.           Entire Agreement.  This Agreement incorporates the entire
understanding among the parties relating to the subject matter hereof, recites
the sole consideration for the promises exchanged and supersedes any prior
agreements between the Employer and the Executive with respect to the subject
matter hereof, including but not limited to the Employment Agreement.  In
entering into  this Agreement, no party has relied upon any representation or
promise except those set forth herein.
 
           15.            Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its deletion from this Agreement.
 
16.           Enforcement.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Executive and the Employer and their respective heirs and/or successors and
permitted assigns.  If any party to the Agreement breaches or threatens to
breach any provision of this Agreement, then any non-breaching party shall be
entitled to injunctive relief to prevent such breaches of this Agreement and to
specifically enforce the terms and provisions hereof, in addition to any other
remedy to which the non-breaching party may be entitled at law or in equity.
 
(b)           It is the intention of the parties hereto that the provisions of
this Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the
Agreement.  The covenants in Section 6 of this Agreement with respect to the
Counties shall be deemed to be separate covenants with respect to each County,
and should any court of competent jurisdiction conclude or find that this
Agreement or any portion is not enforceable with respect to any of the Counties,
such conclusion or finding shall in no way render invalid or unenforceable the
covenants herein with respect to any other County.  Accordingly, if any
provision shall be determined to be invalid or unenforceable either in whole or
in part, this Agreement shall be deemed amended to delete or modify as necessary
the invalid or unenforceable provisions to alter the balance of this Agreement
in order to render the same valid and enforceable.
 
(c)           The Executive acknowledges that any breach of Sections 6 or 7 of
this Agreement will result in irreparable damage to the Bank for which the Bank
will not have an adequate remedy at law.  In addition to any other remedies and
damages available to the Bank, the Executive further acknowledges that the Bank
shall be entitled to seek injunctive relief hereunder to enjoin any breach of
Sections 6 or 7 of this Agreement, and the parties hereby consent to any
injunction issued in favor of the Bank by any court of competent jurisdiction,
without prejudice to any other right or remedy to which the Bank may be
entitled.  The Executive represents and acknowledges that, in light of his
experience and capabilities, the Executive can obtain employment with other than
a Competing Business or in a business engaged in other lines and/or of a
different nature than those engaged in by the Bank or its subsidiaries or
affiliates, and that the enforcement of a remedy by way of injunction will not
prevent the Executive from earning a livelihood.  In the event of a breach of
this Agreement by the Executive, the Executive acknowledges that in addition to
or in lieu of the Bank seeking injunctive relief, the Bank may also seek to
recoup any or all amounts paid by the Bank to the Executive pursuant to Sections
2(a), 2(b) and 2(c) hereof.  Each of the remedies available to the Bank in the
event of a breach by the Executive shall be cumulative and not mutually
exclusive.
 
9

--------------------------------------------------------------------------------


 
17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent that applicable federal law preempts the laws of Commonwealth of
Pennsylvania.
 
18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized representatives and the Executive has executed this Agreement,
all as of the day and year first written above.
 
WITNESSES:
 

 
ABINGTON BANK
        /s/Frank Kovalcheck   By: /s/Robert W. White Name: Frank Kovalcheck    
Robert W. White Title: Senior Vice President    
President and Chief Executive Officer
          EXECUTIVE
 
 
 
 
/s/Frank Kovalcheck
 
By: 
/s/Edward W. Gormley
Name:
Frank Kovalcheck
 
 
Edward W. Gormley
Title:
Senior Vice President
 
 
 



10

--------------------------------------------------------------------------------

